DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-15, and 19-20 are pending and currently under consideration for patentability.

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that the proposed combination of Travenol and Finke is improper because Travenol teaches away. This argument is not persuasive.
In the instant case, the fact that Travenol teaches a preferred embodiment being molded of polypropylene in an integral, one-piece construction does not amount to a teaching away at least because Travenol does not discredit, criticize, or otherwise discourage the solution claimed. Travenol merely provides a disclosure of a preferred embodiment which differs from that claimed.
Furthermore, it has been held that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP 2123.

Applicant argues that the proposed combination of Travenol and Finke is improper because it renders Travenol unsatisfactory for its intended purpose. This argument is not persuasive. 
Applicant appears to allege that the intended purpose of Travenol is “to provide an integral, one-piece spike connector [which] “enables relatively good access to an injection sure carried by the 
It has been held that "Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998) (Court held that claimed catheter for removing obstruction in blood vessels would have been obvious in view of a first reference which taught all of the claimed elements except for a "means for recovering fluid and debris" in combination with a second reference describing a catheter including that means. The court agreed that the first reference, which stressed simplicity of structure and taught emulsification of the debris, did not teach away from the addition of a channel for the recovery of the debris.). (See MPEP 2143.01(V))
Similarly, in Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016), the court stated "[a]lthough modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted)).
In the instant case, the proposed modification to modify Travenol to include an overmold would not render Travenol unsatisfactory for its intended purpose, and would in fact improve certain characteristics. The fact that a proposed modification would have simultaneous advantages and disadvantages does not necessarily obviate the motivation to combine. 

Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 4, 5, 8-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Travenol et al. (EP 0050459), in view of Finke #1 (US 20120078215).

 	Regarding claim 1, Travenol teaches an  IV spike (Figure 1 spike connector (10), Abstract), comprising: a spike body (Figure 1 hollowed spike (14)) comprising a first material (“…integrally molded…”, Page 1, Lines 10–13) and a spike portion (Figure 1 tip portion (30)) converging to a point (Figure 1 spike tip (20); Page 4 Lines 7–14); at least one spike flow port (Figure 1 drip tube (26); Page 5, Line 10) formed through the spike body (Figure 1, opening (18)); a lower flow port (Figure 3, drip tube (26)) in fluid communication (Page 4, Lines 4-14) with the at least one (18) spike flow port (26); and an engagement feature (Figure 3 surface (30); Page 4, Lines 16–26) disposed around the spike body (14), wherein Travenol teaches the engagement feature (30) comprises a second material (“…integrally 
Travenol fails to teach both the overmolded engagement feature and the overmolded engagement feature comprises a second material. 
However, Finke describes a vial needle assembly (Figure 2, 10, abstract; Paragraph 27, Sentence 1) comprising both a first molding member (Figure 2, 12) and a second molding member (Figure 2, 14) in three regions: 1) proximal skirt (Figure 2, 24) which includes both piercing tip (Figure 2, 18) and proximal portion of lumen (Figure 2, 30a)); 2) central hub portion which includes lumen (Figure 2, 30), first molding member (Figure 2, 12), and second molding member (Figure 2, 14); and 3) distal skirt (Figure 2, 26) which includes distal portion of lumen (Figure 2, 30b), annular wall (Figure 2, 60), and threads (Figure 2, 56); wherein Finke #1 teaches both the overmolded engagement feature (24; Paragraph 0032, Sentence 1) and the overmolded engagement feature (24) comprises a second material (Paragraph 0032, Sentence 7).
Travenol and Finke #1 are analogous arts because they are both directed to the structural features of spikes for containers with medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).
Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the polypropylene layer of the annular spike body taught by Travenol with an overmold layer as taught by Finke #1 to reduce the Shore durometer (Finke, Paragraph 0015, Sentence 3). 

 	Regarding claim 4, Travenol teaches at least one spike flow port (Figure 2, opening (18); Page 4, Lines 7–14) is disposed adjacent (Figure 2, opening (18); Page 4, Lines 7–14) to the spike portion (Figure 2, spike tip (20); Page 4, Lines 2–4).

 	Regarding claim 5, Travenol teaches at least one spike flow port (Figure 2, opening (18); Page 4, Lines 7–14) comprises a plurality of flow ports (Figure 2, openings (18); Page 5, Lines 16–18).

 	Regarding claim 8, Travenol teaches the IV spike of Claim 1. 
Travenol fails to teach the overmolded engagement feature extends along an axial length of the spike body.
Finke #1 teaches overmolded engagement feature (Figure 2, 24) extends along an axial length (Figure 2 close-up circle 3, Paragraph 0019; Figure 2 open proximal portion (62), Paragraph 0034; Figure 2 closed distal portion (64), Paragraph 0034; Figure 3 frangible portion (66), Paragraph 0035) of the spike body (Figure 2 proximal piercing tip (18), Paragraph 0028).

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the polypropylene layer along the axial length of the spike body as taught by Travenol with a elastomeric overmold similar to that taught by Finke #1 to reduce the Shore durometer (Finke, Paragraph 0015, Sentence 3). 

 Regarding claim 9, Travenol in view of Finke #1 teaches the IV spike of Claim 1.
Travenol fails to teach that the overmolded engagement feature comprises a cylindrical body.
However, Finke #1 teaches that the overmolded engagement feature (Figure 2 proximal skirt (24); Paragraph 0032, Sentence 1) comprises a cylindrical body (Figure 14 hollow spike (14)).
Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the polypropylene layer of the cylindrical spike elastomeric overmold similar to that taught by Finke #1 to reduce the Shore durometer (Finke, Paragraph 0015, Sentence 3). 

 	Regarding claim 10, Travenol teaches The IV spike of Claim 9.
Travenol fails to teach the overmolded engagement feature is disposed circumferentially around the spike body.
However, Finke #1 teaches the overmolded engagement feature (Figure 2 proximal skirt (24); Paragraph 0032, Sentence 1) is disposed circumferentially (“…an annular wall…”, Paragraph 8, Sentence 3) around the spike body (Figure 14 hollow spike (14)).
Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the polypropylene layer of the annular spike body as taught by Travenol with a circumferentially-disposed elastomeric overmold similar to that taught by Finke #1 to reduce the Shore durometer (Finke, Paragraph 0015, Sentence 3). 

 	Regarding claim 11, Travenol teaches the IV spike of Claim 1.
Travenol fails to teach the overmolded engagement feature extends radially away from the spike body.
Finke #1 teaches the overmolded engagement feature (Figure 2 proximal skirt (24); Paragraph 0032, Sentence 1) extends radially away (Figure 2, base (52), inner wall (50), cavity (54, not shown), plurality of threads (56); Paragraph 0033) from the spike body (Figure 2 central hub (16); Paragraph 0028).
Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the polypropylene layer of the cylindrical overmold that extends radially way similar to that taught by Finke #1 to reduce the Shore durometer (Finke, Paragraph 0015, Sentence 3). 

Regarding claim 19, Travenol teaches a method (Page 4, Lines 7–14) to transfer fluid (Abstract) from an IV container (“collapsible plastic container”, Page 4, Lines 4–7) to a drip chamber (Figure 4, “connected to the bottom” (28); Page 4, Lines 7–14), the method comprising: engaging an engagement feature (Figure 3 surface (30); Page 4, Lines 16–26) of an IV spike (Figure 3, spike tip (20); Page 4, Lines 15–19) against a membrane (“stopper” ; Page 4, Lines 4–7) of the IV container (“collapsible plastic container”); and directing flow (Page 4, Lines 7-14) from the IV container (“collapsible plastic container”) to the drip chamber (28) through the IV spike (20).
Travenol fails to teach both the overmolded engagement feature and the overmolded engagement feature comprises a second material. 
However, Finke describes a vial needle assembly (Figure 2, 10, abstract; Paragraph 27, Sentence 1) comprising both a first molding member (Figure 2, 12) and a second molding member (Figure 2, 14) in three regions: 1) proximal skirt (Figure 2, 24) which includes both piercing tip (Figure 2, 18) and proximal portion of lumen (Figure 2, 30a)); 2) central hub portion which includes lumen (Figure 2, 30), first molding member (Figure 2, 12), and second molding member (Figure 2, 14); and 3) distal skirt (Figure 2, 26) which includes distal portion of lumen (Figure 2, 30b), annular wall (Figure 2, 60), and threads (Figure 2, 56); wherein Finke #1 teaches both the overmolded engagement feature (24; Paragraph 0032, Sentence 1) and the overmolded engagement feature (24) comprises a second material (Paragraph 0032, Sentence 7).
Travenol and Finke #1 are analogous arts because they are both directed to the structural features of spikes for containers with medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).
polypropylene layer of the annular spike body taught by Travenol with an overmold layer as taught by Finke #1 to reduce the Shore durometer (Finke, Paragraph 0015, Sentence 3). 

	Regarding claim 20, Travenol in view of Finke #1 teaches the method of Claim 19, further comprising: piercing (“insertion” (aka piercing), Page 4, Lines 4–7) the IV container (“collapsible plastic container”, Page 4, Lines 4–7) by advancing the IV spike (Figure 3, spike tip (20); Page 4, Lines 15–19) through the membrane (“stopper”; Page 4, Lines 4–7)  of the IV container (“collapsible plastic container”); and advancing the IV spike (20) through the IV container (“collapsible plastic container”).

 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1, as applied in claim 1, and further in view of Kobayashi (US 7198746).
 	Regarding claim 2, Travenol in view of Finke #1 teaches The IV spike of Claim 1.
	Travenol in view of Finke #1 fails to teach the first material comprises acrylonitrile butadiene styrene plastic.
However, Kobayashi describes a transfusion set (Column 5, Line 14) comprising a spike needle (Figure 1 2, Column 5, Line 17), drip chamber (Figure 1 3, Column 5, Line 19), conduit tube (Figure 1 4, Column 5, Line 22), rubber tube (Figure 1 5, Column 5, Line 25), multiple tube (Figure 1 2, Column 5, Line 25), and injection needle (Figure 1 7, Column 5, Line 24), wherein Kobayashi teaches a first material (Column 1, Lines 27-30) comprises acrylonitrile-butadiene-styrene (ABS) plastic (Figure 1, spike needle (2); Column 7, Line 58).

	Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the polypropylene layer of the spike body as taught by Travenol in view of Finke #1 with an ABS layer similar to that taught by Kobayashi to minimizes cost (Kobayashi, Column 1, Lines 44-47), and ensure that the spike is hard enough to pierce a sealing rubber cap attached to a transfusion bag (Kobayashi, Column 1, Lines 23-26).

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1, as applied in claim 1, and further in view of Finke (US 9216138; hereinafter referred to as Finke #2). 
 	Regarding claim 3, Travenol in view of Finke #1 teaches both the IV spike of Claim 1. Travenol teaches a spike portion (Figure 1 spike tip (20); Page 4 Lines 7–14).
Travenol in view of Finke #1 fails to teach a bevel. 
However, Finke #2 describes a self-venting cannula assembly (Abstract) comprising a hub (Figure 1, 12), vented cannula assembly (Figure 1, 14), outer tube (Figure 1, 18), distal portion of outer tube (Figure 1, 18b), inner tube (Figure 1, 22), and distal portion of inner tube (Figure 1, 22b, aka bevel), wherein Finke #2 teaches a spike portion (22; Column 3, Lines 9–11) comprises a bevel (22b; Column 3, Lines 26–29). 
Travenol in view of Finke #1 and Finke #2 are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).
blunt tip spike as taught by Travenol in view of Finke #1 with a beveled needle tip similar to that used by Finke #2 to reduce the pressure required for the IV spike to penetrate a pierceable septum (Finke #2, Column 3, Lines 27–29).

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1, as applied in claim 1, and further in view of Graham (US 20110077621).
 	Regarding claim 6, Travenol in view of Finke #1 teach the IV spike of Claim 1. Finke #1 teaches a second material (Page 1, Paragraph 15, Sentence 5). 
Travenol in view of Finke fails to teach a second material comprises a greater coefficient of friction than the first material.
However, Graham describes a locking mechanism (Abstract) comprising a handle assembly (Figure 3, Paragraph 13), a flexible tubular member (Figure 4, 54, Paragraph 38, Sentence 1), a cam (Figure 4, 52, Paragraph 45, Sentence 1), and a curved surface (Figure 4, 64, 66; Paragraph 35, Sentence 6), wherein Graham teaches a second material (Paragraph 0007, Sentence 8) comprises a greater coefficient of friction (Paragraph 0007, Sentence 9) than the first material (Paragraph 0007, Sentence 8).
Travenol in view of Finke and Graham are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).
Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the nominal coefficient of friction, non-polypropylene layer as taught by Travenol in view of Finke #1 with a high-coefficient of friction, non-polypropylene layer similar to that taught by Graham to frictionally engage the annular spike body (Graham, Page 3, Paragraph 0039, Sentence 4).

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1, as applied in claim 1, and further in view of Abbott (WO 2012103141) in view of Graham.
		Regarding claim 7, Travenol in view of Finke #1 teaches the IV spike of Claim 1.
Travenol in view of Finke #1 fails to teach the second material comprises either a thermoplastic elastomer or silicone.
However, Abbott describes an automatic injection device (Abstract) comprising housing (Figure 1, 101) which includes both first body portion (Figure 3, 116) and second body portion (Figure 3, 118) in two regions: proximal portion (Figure 3, 106) which includes both firing button (Figure 3 120) and proximal terminal end (Figure 3 172); and distal portion (Figure 3, 104) which includes removeable distal cap (Figure 3, 164), exemplary container (Figure 3, 160), and needle shield (Figure 3, 162); wherein Abbott teaches a second material (164) comprises a thermoplastic elastomer (Page 27 Lines 10–12).
Travenol in view of Finke #1 and Abbott are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).
	Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the polypropylene layer of the annular spike body taught by Travenol in view of Finke #1 with a TPE layer similar to that taught by Abbott to texture comfortably the exemplary overmolded gripping surface (Abbott, Page 25, Lines 9–14). 
Abbott fails to teach the second material comprises silicone.

Travenol, Finke and Graham are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the polypropylene layer of the spike body as taught by Travenol in view of Finke #1 with a silicone layer similar to that taught by Graham to frictionally grip the gripping surface during compression (Graham, Page 5, Paragraph 0054, Sentence 3). 

 	Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1, as applied in claim 11,  and further in view of Wallen (US 20030191445).
 	Regarding claims 12 and 13, Travenol in view of Finke #1 teaches the IV spike of Claim 11. Finke #1 teaches an overmolded engagement feature (Figure 2, proximal skirt (24); Paragraph 0032, Sentence 1).
Travenol in view of Finke fails to teach an upper barb with an upper distal radius and an upper proximal radius, wherein the upper distal radius is smaller than the upper proximal radius; and a lower barb with a lower distal radius and a lower proximal radius, wherein the lower distal radius is larger than the lower proximal radius and the lower barb is spaced apart from the upper barb.
However, Wallen describes a device for mixing medical fluids (Abstract) comprising an inlet port for receiving the first medicine (Figure 1, 101; Paragraph 28, Sentence 2), an injection port for injection of the second medicine (Figure 1, 102; Paragraph 28, Sentence 2), an outlet port (Figure 1, 103; Paragraph 
Travenol in view of Finke #1 and Wallen are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).
Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the radially extending overmold of the spike body as taught by Travenol in view of Finke #1 with two overmolded barbs similar to that taught by Wallen to minimize the release of health-hazardous substances (e.g., cytotoxins, antivirals drugs, antibiotics, radiopharmaceuticals) (Wallen, Paragraph 2, Sentence 2). 

 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1, as applied in claim 11, and further in view of Jepson (US 5797897). 
 	Regarding claim 14, Travenol in view of Finke #1 teaches the IV spike of Claim 11. Finke #1 teaches the overmolded engagement feature (Figure 2 proximal skirt (24); Paragraph 0032, Sentence 1). 
Travenol in view of Finke #1 fails to teach an axial retention feature with a central height extending radially away from the spike body.
However, Jepson describes a pre-slit injection site (Figure 5A 34, Abstract; Column 6, Line 39) comprising a both a housing (Figure 5A 40, Column 6, Line 45), which includes both a hollow cylindrical fluid flow member (Figure 5A 45; Column 6, Line 47) and a first spaced apart surface (Figure 5a 54; Column 6, Line 63), and a blunt cannula (Figure 5A, 80a, Column 8, Line 45), which includes hollow body portion (Figure 5a, 92a, Column 8, Line 46), Luer flange (Figure 5a 94a, Column 8, Line 47), piercing member (Figure 5a 98a, Column 8, Line 52), and manually-operable elongated locking members (Figure 5a 100a, 100c, Column 8, Line 48), wherein Jepson teaches an axial retention feature (Figure 44, barb (396), Column 14, Line 61) with a central height (Figure 44, barb (44), “maximum diameter”, Column 14, Line 64) extending radially away (“sufficient radius”; Column 14, Line 62) from the spike body (Figure 44, annular barb (394); Abstract).
Travenol in view of Finke #1 and Wallen are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).
Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the radially extending overmold of the spike body as taught by Travenol in view of Finke #1 with an axial retention feature similar to that taught by Jepson to minimize the release of health-hazardous substances (Jepson, Column 1, Lines 56-59).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hanner (US 20140150911), as applied in claim 15, and further in view of Lev et al. (US Pre-Grant Publication 2012/0184938)
Regarding claim 15, Hanner describes an infusion adapter (Abstract) comprising an connector portion (Figure 5 12; Paragraph 35, Sentence 1), which includes threaded spike (Figure 5 52, Paragraph 35, Sentence 1), helical thread (Figure 5 50, Paragraph 35, Sentence 2) puncturing point (Figure 5 60, Paragraph 35, Sentence 1), anchor component (Paragraph 35, Sentence 1); a first port (Figure 5 16, Paragraph 31, Sentence 1), which includes first port fluid channel (Figure 5, 28, Paragraph 31, Sentence 3), first port end (Paragraph 31, Sentence 1), and IV line connector (Figure 5 34, Paragraph 33, Line 3); and a second port (Figure 5 20, Paragraph 31, sentence 1), which includes end cap (Figure 5 46, Paragraph 33, Sentence 4), hinge portion (Figure 5 48, Paragraph 33, Sentence 4), second port fluid channel (Figure 5 30; Paragraph 31; Sentence 3), wherein Hanner teaches an IV spike (12), comprising: a spike body (52) comprising a spike portion (Figure 5 first end (14), Paragraph 31, Sentence 4) converging to a point (60); at least one spike flow port (Figure 5, fluid channel (26); Paragraph 0031, Sentence 2) formed through the spike body (12); a lower flow port (30) in fluid communication (Paragraph 0031, Sentence 5) with the at least one spike flow port (26); and an engagement feature (50) extending radially away (“…radially outward…”, Paragraph 0035, Sentence 3) from the spike body (52) wherein the engagement feature (50) is configured to retain the IV spike (12) within an IV container (“…self-tap…”, Paragraph 0035, Sentence 9).
Hanner fails to teach that the engagement feature is a plurality of axial retention features circumferentially spaced apart and each having a central height extending radially away from the spike body, wherein the plurality of axial retention features are configured to retain the IV spike within an IV container. 

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Hanner with the teachings of Lev to provide the plurality of axial retention features in order to secure the IV spike in position within the IV container during use as suggested by Lev.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin J Klein/Primary Examiner, Art Unit 3781